United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             August 25, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51303
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                        SANTOS OMAR-PEREZ,

                                                 Defendant-Appellant.


           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-02-CR-497-4


Before HIGGINBOTHAM, JONES and BARKSDALE, Circuit Judges.

PER CURIAM:*

           Counsel appointed to represent Santos Omar-Perez in this

direct criminal appeal has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    Omar-Perez has not filed a response.      Our independent

review of the record and counsel’s brief shows that there are no

nonfrivolous issues for appeal.   Accordingly, counsel’s motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and this appeal is DISMISSED. See 5TH CIR.

R. 42.2.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.